Title: Farm Reports, 26 November 1785–15 April 1786
From: Washington, George
To: 

 
Editorial Note
   In the fall of 1785 Lund Washington indicated to GW his wish to give up the management of the Mount Vernon plantation, a task he had performed for the past twenty-one years including the nearly nine years that GW was away during the war (GW to Lund Washington, 20 Nov. 1785). GW decided to ask his nephew George Augustine Washington, who was living at Mount Vernon with his bride, Fannie Bassett Washington, to assume Lund Washington’s position, which the young major agreed to do before departing in December to spend the winter with the Bassetts at Eltham in New Kent County. In the meantime GW himself had taken over the day-to-day general supervision of his five Mount Vernon farms, Muddy Hole, Dogue Run, River, Ferry, and Home House. The first three of these had overseers who were slaves, and the half brothers Hezekiah and John Fairfax were the overseers of the Ferry and Home House farms respectively. Upon his return to Mount Vernon at the end of March 1786, George Augustine Washington was able to relieve GW of some of the tasks relating to the management of the plantation. The arrival three weeks later of the English farmer James Bloxham, whom GW had hired with the help of George William Fairfax, also meant that in the future GW would have additional expert aid in his efforts to improve agricultural practices at Mount Vernon. But GW remained, as before, intimately involved in all the details of plantation life. See GW to Lund Washington, 20 Dec. 1785, George William Fairfax to GW, 23 Jan. 1786, George Augustine Washington to GW, 3 Feb. 1786, and DiariesDonald Jackson and Dorothy Twohig, eds. The Diaries of George Washington. 6 vols. Charlottesville, Va., 1976–79., 4:302, 315.
Five days before writing to Lund Washington consenting to his departure from Mount Vernon, GW began, on 15 Nov. 1785, to take an inventory of the horses, cattle, tools, and implements on each farm at Mount Vernon. In February 1786 he made a detailed census of the 216 slaves on the five farms, classifying each according to age, sex, and skill, function, or condition. Both of these inventories he included in his diaries, in which he customarily recorded when at Mount Vernon the main decisions made and actions taken each day regarding the operation of the farms. He also began on 10 Jan. 1785 to enter in a separate notebook what he called “Notes and Observations” on his farming operations. These notes and observations form a running record of the sowing, planting, cultivating, and harvesting of crops in the fields and gardens at Mount Vernon. The contents of the notebook, which runs until the end of 1786, and also includes GW’s general discussion

of individual crops raised and harvested during the year, have been transcribed for CD-ROM:GW, but because GW incorporated in his diaries nearly all of the material contained in the notebook, this particular manuscript is not being printed in the Papers. Similar notes or observations on his farming which GW made at other times have been printed as part of his diaries.
When he assumed direct control of his farms in November 1785, GW began keeping still another running record of his farming operations, the one printed here. He assembled these farm reports himself through the week of 15 April, when he turned the task over to George Augustine Washington. For the rest of his life GW demanded from his estate manager these weekly farm reports, as they were called. They are simply reports on what work had been undertaken and accomplished on the Mount Vernon farms during the preceding week. Many sets of the farm reports, some covering only a brief time and others running for many months, have been located. Only a few will be printed in the volumes of the Papers; all eventually will be included in the CD-ROM:GW edition.
The initial farm reports prepared by GW himself and printed here set the pattern for those that followed. Every Saturday, aided by reports from the overseers of River, Dogue Run, Muddy Hole, Ferry, and Home House farms, GW compiled a report of what tasks had been assigned each day to the agricultural workers on the plantation and also recorded births and deaths in his livestock during the week. According to his slave census of February 1786, these agricultural workers included 86 field hands (38 male, including the overseers, and 48 female), 4 carpenters, 3 coopers, 3 drivers and stablers, 2 blacksmiths, 2 stock keepers, 1 wagoner, 1 miller, 1 carter, and 1 gardener. In recording how each of these was employed during the week, GW often identifies the worker by name. The names of more than thirty of them appear in the reports at least once, many of them several times. The farm reports printed here are essentially GW’s record of how he sought to manage his labor force during the winter and spring of 1786.
 

[Mount Vernon, 26 Nov. 1785–15 April 1786]

1785—Morris’s People—26th Novr
Monday—Sowing Seed—the Women—Men getting Corn. Tuesday all hands treading & getting out Wheat—Wednesday taking an Acct of Stock & cleaning Wheat. Thursday cleaning the above Wheat & getting Corn. men making drains in the meadow. Friday treading a Bed of Wheat—Men getting Corn.

Saturday cleaning up the Wheat which was tread yesterday—& making a bridge over Dogue run.
Muddy-hole 26th Novr
The People at this Plantation gathering drawing in, and husking Corn at the Neck.
Dogue Run—26th Novr
Gathering & Husking Corn—Grubbing—One of the old Cows in the Meadow dead.
Davy—26th Novr
Gathering Corn 4 Days—2 days thrashing Wheat. Cart with one hand helped Carrying Hoop poles to the Mill.
Dogue Run—3d Decr
Finished Gathering husking & Lifting of Corn. In all, besides what the Hogs had Eaten, amounting to  Barrels. Tread out a Bed of Wheat yesterday & cleaning it up to day—People not employed in this Work grubbing the Swamps. Stock all well.
Muddy hole—3d Decr
Gathering husking measuring & Lifting of Corn—112 Barrels—Hogs have eat 28 and is laid by for them 28 Barrls—one day beating out Corn. Stock all well except an old sheep dead—2 Lambs since acct taken.
Ferry Plantation 3d Decr
Gathering Corn & Getting Wheat & Carrying it to the Mill. the Stock all Well. Recd on Accot of Ferriages £3.14.9
River Plantation—3d Decr
From Timber Landing all the Corn has been brought in and lifted. 153 in all. The Remainder of the Week getting in Corn breaking Oxen—and Carting rails to make the Fence round the fodder stock high. the Cut next the Gate, left hand side is got to the Corn House and husked.
Dogue Run. 10th Decr
Treading a bed of Wheat Tuesday—Wednesday cleaned it up—Thursday put down another bed—but cd not clean it up on accot of the Rain yesterday: Making up the Fence round the Wheat yard—Men cutting & mauling—grubbed a little. Stock all well—one Cow has calved. The Beef killed on monday came from this Plantation.
Muddy-hole 10th Decr
Monday beat out all the old Corn—viz.—two loads one for the Home Ho[use] the other for themselves. Made a Pen to winter

the Colts at the farm pen—All the People thrashing until last Night—cleaning Wheat to day—Stock all well. 19 young Lambs 2 killed by Eagles
River Plantatn 10th Decr
Gathering and Measuring Corn all the Week—the whole of the hands—Stock all well—except an old ewe which is dead.
Ferry Plantation 10th Decr
Finished getting out wheat & carrying it to Mill—Gathering & huskg of Corn—stock all well.
Muddy hole—17th Decr
Monday Catching & bringing the fatting Hogs to the Home House. the rest of the day grubbing—3 days & an half grubbing—the other days thrashing Wheat & moving Day into the Neck.
Ferry Plantation 17th Decr
People employed in Killing & cleaning Hogs—and in Gathering, bringing in, & husking of Corn.
River Plantation—24th Decr
3 days gathering Measuring and lofting of Corn—Thursday the women cleaning up Wheat to carry to Mill—the Men cutting & mauling of Rails—Friday put in half a stack of Wheat into the Barn. Men mauling &ca Rails—Saturday Thrashing of Wheat.
Dogue Run—24th Decr
Women all grubbing until Friday—3 of the Men at home House cutting wood for Christmas—the rest getting Posts for fencing except two who were plowing—Friday women raking up the old Dung of the last years Pens—Men still getting Posts. Saturday grubbing when not raining—Men cutting posts—Stock all well. One Lamb.
Muddy hole—24th Decr
4 days grubbing with all hands except the Carter who was Carting wood at the House, & Mink Will who was two days & half Plowing—Friday about the Wheat Field Fence—and getting in wood. Saturday threshing Wheat all day.
Ferry Plantation—24th
All hands employed on Monday in gathering & measuring of Corn—Tuesday, Wednesday & thursday in Carting & lifting it. Friday in sevl kinds of Jobbs—& Saturday getting w[oo]d for Christmas.

Carpenters—24th
Isaac all the Week at the Mill—James repairing Barn & Stables at Muddy hole and Tom & Sambo—pointing 1073 Pallisado’s.
Dogue Run Qr Decr 31st
Stock all well. had one young Calve and one Lamb this Week. Men cutting—& women grubbing thursday Friday & this day—Plowed a little when the ground was not too hard froze or too wet.
River Plantn 31st Decr
Thursday getting Posts for fencing and other Timber for Rails—and cutting down Corn stalks with the Women. 4 Plows at work in the afternoon after the ground had thawed. Friday afternoon 4 Plows at Work. Men cutting & mauling Rails Posts, & Forks—and women threshing & putting up Farm pen. Saturday same.
Ferry Plantn 31st Decr
Men employed since the Hollidays making Horse pen’s—Women cutting down Corn Stalk. Saturday covering the Horse Pen.
Muddy hole Plantn 31st Decr
Thursday & Friday Grubbing—Saturday beating out Corn & sending it to Mill & filling farm Pen with leaves. Plough at work when the weather would permit. Jupiter getting Rails.
Carpenters—31st Decr
Pointing 876 Rails, for Parke Fencing getting a Stock for arms of Mercht Mill Wheel.
Dogue Run—Jany 7th 1786
Stock all well. 3 Lambs fallen this week and then calved. Men cutting and women scrubbing all the Week—today (Saturday) putting Straw in the Farm pen—Old Man Bonny dead—and one old ewe dead.
Ferry Plantation Jan. 7th
Preparing with one hand, Shelter for the Horses &ca—the rest grubbing & cutting in front of the House. Stock all well and no alteration.
River Plantation Jan. 7th
Monday all hands threshing—Tuesday Women filling gullies, Men cutting—Wednesday thursday friday & Saturday ⟨some⟩ of men cutting the rest & the women making farm Pen for cattle which was compleated and littered this day.

Muddy hole. 7th Jany
Will Ploughing when the ground would admit & he & Jupiter Cutting & Mauling of Rails when it wd not—all hands threshing a day and half and the remainder of the Week grubbing in front of the House. Stock all well—no deaths nor increase.
Carpenters—7th Jany 1786
700 Rails pointed—One stock sawed 17 feet long 14 Inches broad 3 pieces 4¾ Inches thick 4 Oars 20 feet long of Pine—Monday Raining & working in the Shop.
Dogue Run—14th Jany
Men Cutting and Mauling Rails as usual—Monday Women Grubbing—Tuesday and ever since adding a fence to enlarge the upper meadow clearing all within and repairing the fence round it. Stock All well—fallen 15 lambs this week two of which (dble ones) dead. No Calves this Week—Ewes & Lambs turned into the Wheat field.
River Plantation—14th Jan.
Men Cutting & Mauling all the Week except the day it Snowed—when they were (half the day) cutting mortices, & hewing Posts for Post & Rail fencing—Waggon & Cart Carting Rails ensuing fencing of the Corn fields—Monday Women putting up a cross fence. Tuesday & Wednesday filling up gullies—Thursday & friday littering farm pen with leaves—today filling up gullies.
Muddy hole. 14th Jany
41 Old Sheep—16 Lambs—2 Men Cutting & Mauling (except one day Will was sick) women Grubbing all the week.
Carpenters—14 Jany
Pieces for a Ladder for the Ice house—10 feet long 5 by 3 when sawed. A Stock for the framing of a door: 26 Posts Morticed 8 pieces tenanted at each end. 1000 Rails pointed—James & Sambo Sawing 2 days. Made 2 Hoops for gravel Sieves. Sawed a stock into 16 ps. 20 ft long—4 by 3.
Ferry Plantation 14 Jany
Grubbing all the Week except a few odd Jobbs No alteration in the Stock.
Dogue Run—21st
Fencing all the Week with the women—Men Cutting and Mauling as usual and morticing some of the Posts. 3 Lambs came this Week—one old Ewe dead—one calve this week—4 in all—and

21 Lambs. all the Horses well except the Dray & Caleb Stones Mares
River Plantation 21st Jany
Monday & Tuesday the Women were filling up Gullies in the large field. Overseer Will & the Women two days making Fence—two days Women only threshing Wheat—Men for a days Cutting & Mauling of Rails—two days the Men Hewing and Morticing of Posts—5 Days Cart & Waggon drawing Rails—one Sheep dead one Lamb yeaned—Horses & Cattle well.
Ferry Plantation 21st Jan.
The People cutting and grubbing till Thursday when the weather set in—after that employed in Jobs. An Increase of 1 Calf and 1 Ewe Lamb.
Muddy hole—21st 1786
4 days grubbing & clearing and two days threshing—One Ewe killed by Dogs—all the Horses & other Stock as usual.
Carpenters—21st
An axle tree for the Cart over the Creek with skeens in it. 5/—1 pr of Boxes put in the wheels for a Cart 5/. Sides of A new Waggon body framed—Rough hewed the timber for a harrow plow—A Rack made for the Cow Ho. 12 feet long 22 yds in it. 300 rails hewed from end to end for the Paddock—600 d[itt]o pointed. One Tongue for the New Roller.
River Plantation 28th Jany
Monday threshing Wheat with the women. Tuesday Cleaning Wheat with half the Women—the other half making fence—The other 4 days the Women all making fences—Six days the men cutting & mauling Rails. 2 Carts & Waggon Carting Rails the whole week except carrying Wheat & Corn to Mill. 2 young Calves—one of the yearlings in the field dead.
Muddy hole Plantn 28th Jan.
41 Sheep—16 Lambs—32 Cattle—22 Horses—Monday women threshing in the Barn—the other 5 days grubbing—little Will 6 days cutting Rail Timber and Posts. Jupiter 3 days Mauling—& 3 days sick.
Carpenters—Jany 28th
30 feet of R⟨ac⟩ks with 60 sticks in it—Waggon gates framed & planked—sides planked. 58 White Oak saplins got & split for Sheep fold. 300 Sticks got for it. 335 Rails hewed & pointed for

Park fencing. 15 forks & 8 large Poles cut for the removal of the Garden Houses. p⟨ieces tie⟩d up for a harrow plow.
Ferry Plantn—28 Jany
Women Grubbing all the Week. Men cutting & mauling rails all the Week. One old mare dead—1 Ewe killed by Dogs. The rest as usual.
Dogue run—28th Jan.
Finished the fence from the Mill Meadow to the other Meadow—& began the cross fences by the wood. Men cutting & Mauling—old Mary getting better—3 young Lambs this Week 24 in all—2 young Calves this Week.
River Plantation Feb 4th
Monday, Women Threshing—Men (except Essex who was making Baskets for home house) Morticing posts. Tuesday, Women making fence round Timberlanding field; Men cutting and Mauling—Wednesday—Ditto—D[itt]o—Thursday the same—Friday same. Saturday Women Toating leaves into the Farm pen—Then, assisting in removing Houses at Mt Vernon. & then making a pen to feed Jocky hogs the year round—One old Cow dead—& one Calf came. 10 lambs—Carts getting rails to fence—2 days Plowing with 4 plows.
Dogue Run. 4th Feby
Men Cutting & Mauling as usual. Women making new fence along the Wood to the Corner by the old gate, & from thence to the present Wheat field fence with old rails—lodging all the New ground in order to Hoe, all—also did part of the fence from the New fence towards the Meadow fence by the House. plowed a little yesterday and today within the enclosure of the upper meadow—2 lambs Yeaned this week & one died—25 in all—6 Calves in all—an old Oxe Pompey dead. The old mares mending.
Carpenters—4th Feby
42 White Oak Saplins for sheep fold—125 bars rived for D[itt]o 2 trees cut down & 4 cuts taken of one for Do—11 forks for removing the Garden Houses—12 Stocks 10 feet long 12½ Inches Square—2 of which sawed.
Ferry Plantation 4th Feby
Women Grubbing except Flora, who was sick—2 Men getting rails for the Plantation—2 Lambs and 1 Calf this Week—all the

rest of the Stock as usual. Ferry men (when not in the Boat) cutting where the women are Grubbing.
Muddy hole Plantn 4th Feb.
41 Sheep—17 Lambs (one yeaned this Week) 32 Cattle—22 Horses—Women grubbing all the week with the overseer. little Will plowed half a day Monday, tuesday, Wednesday & thursday, & all friday. & part of this day after going from M. Vernon. Charles & Jupiter Mauling, Will cutting Rails &ca when not plowing—Cart drawing Rails round fence yesterday, & part of this day.
Dogue Run Plantn 11th Feb.
Finished Staking & ridering all the new fences—Hoed up a good deal of the fresh land lying in this fence and in the Swamps. Three plows at work all the week—Men cutting & clearing in the swamps—2 more lambs this week—27 in all. ⟨illegible⟩ Calf this week—the old dray Mare declining again—the other
Ferry Plantn 11th Feby
1 hand plowing & laying of Corn ground—1 Mauling & getting of Rails—1 D[itt]o carting—Women Grubbing—Ferry men all have turns cutting—increase one calf—and one Lamb—all the rest of the stock as it were.
River Plantation—11th Feb.
6 days 6 plows at Work—5 days filling up gullies with the women—4 days 3 Men cutting & Mauling—5 days 2 Carts hauling Rails—1 day making fences with the women—25 Lambs this Week—one cart went to the mill today. 2 Calves this Week—1 Cow (old) died this week.
Muddy-hole—11th Feby
Overseer sick and no acct from thence.
Carpenters—11th Feb.
Sawing Posts and Rails for yards for the Jack & Magnolia—amountg to 506 ft—getting 5 Stocks 9½ feet long 12 inchs sqr. Making two Plows 5/ each—4 Posts for an Ox Sling for shoeing—9 feet long 10 Inchs sqr. and getting 2 ox yokes.
Dogue Run—18th Feby
Monday hoed up ground with the Women. Men cleaning up the swamps—cleared up the ground where the Hog pen was & continued the cross fence toward the Ho. House meadow as far

as the logs would go. cleaning & burning up the swamps—Men during the bad weather hueing Posts. One Lamb this week (28 in all)—Black Mare in the lift all the rest of the stock well.
River Plantation 18th Feb.
Monday filling up Gullies with the Women—5 days threshing with D[itt]o—Monday 7 plows running. 4 Men cutting & mauling in the Woods—Tuesday Men morticing Posts; & 4 days cutting & mauling in the woods. 2 Carts hauling Rails 4 days & the Waggon two days—8 Lambs this Week—1 Calf.
Carpenters—18th Feby
66 Mortices dug two Inches wide & 6 Inches deep 80 Tenants made 1 Inch thick—300 laths rived of pine—2 Corner posts got today & sawed for the inclosures for the stud horses—Isaac lame all this week and last.
Ferry Platn 18th Feby
1 Fellow plowing & cutting straw all the Week. 1 D[itt]o Mauling and loading the Waggon with Hay 1 Do employed Carting—Sam & London when not at the ferry employed Cutting—and all the Woman grubbing this Week—Stock all well, & as usual—1 Lamb this Week.
Dogue Run—Plann Feb. 25th
Men cutting & mauling all the week in the swamp—women cleaning up D[itt]o—Old black Mair dead—the other two old Mares better. 3 Lambs dead—one of which just Yeaned
Ferry Plantn 25 th Feby
Monday 2 hands cutting straw. 2 days plowing—3 days mauling—2 Women plowing 1 day all the rest except Betty (who was sick) grubbing—Cupid Cutting—Cart hauling rails Straw &ca—Stock all as usual—One of the fatting Beeves brought from thence a few night ago.
River Plantation—[Feb.] 25th
Women threshing & cleaning Wheat all the Week—Men cutting & Mauling all but one day when they were Hueing & morticing Posts except some that were threshing 1 plow laying off rows Tuesday—Waggon 2 days carrying Wheat to the mill—2 Carts drawing rails for fencing & old rails to fill up gullies—7 Lambs this Week & 1 Calf.
Muddy hole—[Feb.] 25th
Overseer sick no Acct given in.

Carpenters—[Feb.] 25th
147 rails tenanted for the deer paddock 20 for the pen for the stud horses. 8 Posts headed: 850 laths rived for the New Room.
River Plantation—Mar. 4th
Monday women cutting down Corn stalks half the day. the other part taking into the Barn a stack of Wheat. Tuesday & Wednesday employed in making a fence with them—thursdays, threshing & cleaning wheat with them—Men 4 days cutting & Mauling Rails—Two other days cutting & morticing Posts—4 days 2 Carts & the Waggon Carting Rails—stock as usual—No calves nor no lambs this Week.
Ferry Plantation Mar. 4th
Monday 3 plows at Work—1 hand Carting—1 Mauling—Sam & London cutting Wood when not at the Ferry & the Women Grubbing. The same kind of employment through the Week when the Weather would permit the people to be out & the Plows to run.
Carpenters—4th March
160 Tenants in the rails for the Paddock—2 Stock 18 feet long & 1 Sixteen feet got, and the two first sawed into scantlings 4 by 5—1 stock of Poplar sawed 10 feet long 18 inches deep—7 plank 2 Inches thick—3 Boxes put into New Wheels & the Mortices cut—One axle got for the ferry Cart—20 feet of Hurdle done in the bad Weather.
Dogue Run—4th March
No account from thence.
Muddy-hole—4th March
No acct from thence neither.
Muddy hole—11th March
40 Sheep (one old ewe dead since last acct rendered)—22 Lambs. (5 since last acct). 32 head Cattle. 1 young Calf since last acct—22 horses—Women all except Peg & Nanny grubbing all the Week. Nanny sick 5 days & Peg one day. 3 Men Morticing Posts monday & part Tuesday. little Will plowing 3 days—and Morticing Posts 3 days.
Dogue run—11th Mar.
Monday so wet could neither hoe ground nor clean up the Swamps Men Morticing Posts—Tuesday Men & women both logging up ground. Wednesday Thursday & friday cleaning

up the Swamps & preparing the ground for the Plows. Friday one plow laying off Corn rows, one D[itt]o doing the same to day, & 2 braking up ground. The Bull & 1 Cow dead since last. only 16 Lambs—12 have died out of 28—11 Calves in all 4 Since last acct. Ox Cart & 2 hands at the home House all the Wk—29 Posts for fencing Morticed in all.
River Plantatn—11th Mar.
Three days with one Man & 4 Women cleaning wheat—the other 3 days making fences all the rest of the women abt farms. The Men cutting & mauling—Nat & Doll 2 half days plowing—8 plows at work today in the ground intended for oats—2 half days (Mornings) cutting down Corn stalks—1 Calf this week (9 in all)—2 Cows dead.
Ferry Plantation—11th Mar.
Monday—men cutting & mauling—women grubbing. Tuesday—the same. Wednesday Caesar plowing—the other men cutting & mauling & women Grubbing—Thursday 3 plows at Work—2 hands ½ a day getting Beef to Ho[me] Ho[use]—Men cuttg & mauling women Grubbg—Friday 3 plows at Wk other people employed as yesterday & loadg waggon with hay—Saturday 3 plows at Work rest employed as yesterday—Doll 4 days sick.
Carpenters—11th Mar.
A poplar stock Hewed 17 Inches deep and sawed into 7 pieces 14 feet long. 1 six inches thick—1[,] 3½ inches thick split into 3 pieces, 5½ by 3½—the rest of 7 pieces were 2 Inches thick—One Oak Stock 14 feet long 12 Inches square split into two pieces—2 Axle trees made—1 for Morris & 1 for Muddy hole 5/ each—221 Rails Tenanted—2070 laths.
Dogue Run—18th Mar. 1786
Monday & Tuesday Men & Women Hoeing—Wednesday raining—Men did something to the Posts—Thursday completed the cross fence & removed all stumps and other rubbish along the Wood side & cross fence. Yesterday (friday) cleaning before the plows again. 3 plows at work—2 laying off the flush plowing & breaking in a young mare. 11 Posts Morticed this Week. 21 Lambs (5 this Week) No calves this week—stock all well.
River Plantation 18th Mar.
Monday 2 plows laying off the grd for Corn &c., 7 plows crossing the ground for oats. Women filling gullies—2 Men grubbing

—1 sick—on Tuesday the same except that one plow was added to the 7 abt the oat ground & taken from laying off. Wednesday 1 plow laying off, & 8 cross plowing oat ground half the day the other half the day men morticing posts & women threshing in the Barn. Friday 1 plow laying off, and 8 plows crossing Oat ground 2 Men removing stumps 1 sick—and women threshing. Saturday 6 plows crossing oat ground till twelve oclock—Then went to listing in timber landing field 2 others laying off—& 1 plowing in the first plow—3 Men removing stumps & women making fence anew round Wheat field—Waggon Carting rails thursday—One cart carrying stuff to fill up gullies two days—2 days and an half carting rails—the other half carting Provender & litter for the stock. 7 Lambs this Week & two Calves.
Muddy hole—18th Mar.
40 Sheep 22 Lambs 32 Cattle & 1 young Calf—the same as last week. 22 horses—Monday 3 plows crossing—2 Men Cutting Rails & Mauling—Women grubbing except Peg who was sick—Tuesday 3 plows crossing—2 Men cutting & Mauling—same women grubbing—Wednesday plows stopped by rain 3 Men Cutting & mauling—women all on the New ground—Thursday—the same as yesterday—Friday—2 plows laying off 2 Men Cutting & mauling—women all into the new grd Saturday—1 Man cuttg—1 went to Alexandria in the Boat—1 Sick—Women all in the new grd.
Carpenters—18th Mar.
Stable-partition 26 feet in length 6 feet high—2 gates one to each division—a Rack and Manger in one end. 2 Axle trees got & made—one for the river & the other for the Plantations—30 feet of hurdles—1 new lay gum—9 boxes for setting turkeys—Poplar stock 14 feet long 17 Inches deep—Sawed into 2 planks 2 Inch thick—1 ditto 3½ Inch thick & split into 2 pieces 8½—Tom makes 3 days repairing fish Boat
Ferry Plantn 18th Mar.
Monday 3 days plowing—1 loading Waggon with Hay for the Ho. House & mauling between while—Cupid Mauling—London & the Women grubbing—The Cart hauling straw to the farm pen—Tuesday and Wednesday all hands employed as on Monday. Thursday & friday Cæsar cutting straw for horse feed Sam mauling London, Cupid & the women grubbing—Saturday

3 people plowing Sam cutting & Mauling London cupid and the women grubbing. Tuesday Wednesday thursday friday Cart employed at the Ho. House, & Saturday in Carting straw to the farm Pens.
Dogue run Plantn 25th March
Monday Hoeing until it rained—Tuesday hoeing all day—Wednesday hoeing till the afternoon and then repairing Piney run dam. Thursday till dinner time repairing leaks and breaches in the Mill race—afterwards Hoeing. Friday Hoeing all day. Sowing & harrowing Oats till the afternoon—then plowing them—Saturday—making up pasture (or outward) fencing—Plows at Work all the Week—one laying off—the others listing till yesterday afternoon & this day when they were plowing in Oats—8 Posts morticed this Week by Brunswick one lamb this week (making 22 in all). 1 calf this Week. 1 cow & Calf brot to home house this Week—1 fatted weather ditto.
Muddy hole—25th Mar. 1786
40 Sheep. 22 Lambs. 32 Cows & a calf as last week 22 horses—Monday Charles mauling—little Will & Jupiter sick. first of the day 3 women plowing the rest in the new ground—the latter part threshing Wheat. Tuesday Mauling Rails with Charles Will & Jupiter Sick—Women all in the New ground Wednesday—Charles went to Town Will & Jupiter sick—3 plows at Work (with women) rest of the women in New ground—Thursday Will & Jupiter sick 3 plows at Work, all the rest of the people repairing fencing for Corn ground. Friday Jupiter & Will yet sick—3 Women plowing all the rest repairing fencing—Saturday: Will and two Women plowing all the rest (including Jupiter) repairing fencing. Monday Gabriel & the Cart at Ho. House till it began to rain—Tuesday & Wednesday Carting rails to the new ground—Thursday, Friday & Saturday (except bringing Meal from the mill) stopped and Gabriel assisting about the fencing.
River Plantn 25th Mar.
Monday—nine plows running till the rain began Tuesday Nine plows running all day—the same Wednesday, thursday, friday & Saturday. part of friday afternoon, & all Saturday, 8 of them were plowing the Oat ground—Women taking in a part of a stack of Wheat & threshing on Monday. Men threshing, morticing

posts, & carrying a roller &ca from Ho. House—Tuesday, Wednesday, Thursday & friday: 3 Men digging stumps. The rest of the Men (not at the Plan[tation]) & the Women making fence round the orchard—Tuesday, Wednesday, & thursday cutting down corn stalks—friday filling up gullies & making fences—Saturday turning dung. Adam with the Oxen, 3 days harrowing ground for oats—3 Men carried 52½ bushels of wheat to the mill in the large Boat. 3 Calves this week 3 Lambs ditto stock (the rest) as usual.
Carpenters—25th Mar.
1 Stock for rafters 12 inches square, 24 feet long sawed into 12 rafters 4 by 3—1 ditto 18 feet long 12 by 15 square, sawed into 15 rafters—1 ditto 18 feet long 12 inches square—sawed into 12 rafters. 1 ditto 12 feet long 10 by 12 not sawed—1 Sill for the Gt House 22 feet long 9½ by 12 Inches. 44 feet of Sill for the ferry fish house put in 6 inches by 8—22 rafters put up at the said House. 163 boards sawed, dubbed, and nailed up. 1 pannel of the Sheep hurdle made & 2 or 3 pieces dressed for more—Thom. Noaks 3 days repairing fish Boat.
Ferry Plantatn 25th [Mar.]
Monday—Cæsar cutting straw for horse feed—the rest grubbing & cutting, till it set into raining—after which London & Cupid went about Baskets, and the Women to shelling Corn. Tuesday, Wednesday, thursday, friday & Saturday Cæsar and two women plowing (except one day Cæsar was stopped by the breaking of his plow) Sam Kit cutting and Mauling all the Week. and London Cupid and the Women grubbing. The Cart employed all the Week in taking out dung—except when it went to Mill for Meal & Bran & carried home Oats—Increase one young colt—the rest of the stock as usual.
Muddy-hole. April 1st
40 Sheep. 2 lambs. 32 Cows & a Calf. 22 horses. Monday & Tuesday. Charles & Gabriel about a drain—Ov[ersee]r Jupiter and the Women about Corn field fence. Little Will Nan & Nancy cross plowing. Wednesday Thursday & friday little Will laying of Rows in the plowed ground—the other two plows listing & harrowing after him—Cart assisting on thursday to carry Corn to the Mill—the rest of the hands about the Corn Stalks—Cart Carting dung all day friday. Saturday threshing & cleaning.

River Plantation—Apl 1st
Monday All the Plows were at Work—viz.—one laying off. 7 Plowing in Oats—& one Team harrowing ditto—Breechy Ben & Bath digging stumps—Women til ten oclock heaping dung—afterwards cutting Corn stalks in the Crk field—Tuesday—the same—2 Carts carrying out dung—Wednesday the same—excepting that the Plows havg finished Plowing in Oats went to listing in Timberlanding field till abt 1 Oclock & then to plowing a piece of ground in front of the Overseers Ho. for grass seeds. Thursday—the same as yesterday—Friday, plows went again (having plowed & cross plowed the ground for grass) to listing in Timberlanding field and the harrow to harrowing the grass ground—women making fence. Saturday—Women threshing—men that were not threshing were employed in Morticing Posts—One Cow had a Calf pulled from her yesterday & is very bad to day—another in the same condition today. An old Cow—& a yearling on the lift—all the rest as usual.
Dogue run Plantn Apl 1
Monday hoeing & cleaning up ground in the Swamp with the women & part of the men—the rest at the Plow—Tuesday Plows at Work—the rest cutting down stalks—Wednesday & part of thursday the same—the remainder of thursday pounding of Clods in the Oat field—Friday till 12 Oclock breaking clods again and then went to hoeing ground for Mellon patch—Men abt Posts—Brunswick did 10 this Week—Stock all well—1 Calf this Week.
Carpenters Apl 1
22 rafters put up at the fish Ho. at the ferry 22 Studs put up. ⟨A plate⟩ 6 inches square and 22 feet long got & put in the main body of the Ho. 5⟨02⟩ boards nailed up. 2 doors 4½ feet square made for the same Ho. 53 rails mauled & pointed & 4 Posts for the Paddock fencing—1 length of sheep hurdle. Sambo sick 3 days.
Ferry Plantn Apl 1st
Monday 3 hands plowing—the Cart hauling straw the rest of the people cutting Corn stalks. Tuesday 3 hands plowing—Cart hauling Corn stalks the rest of the people picking them up. Wednesday 3 hands plowing, Cart hauling & the rest cutting Stalks—Thursday 3 hands plowing Cart carrying Corn to the Mill to be spread in the loft. the rest cutting stalks the forepart

of the day the latter part getting ground in order for Spring Wheat. Friday 3 hands plowing—Cart hauling dung, & straw for the Stock—the rest pulling Corn Stalks—Saturday—Caesar cutting straw—men making baskets—women shelling corn. Increase of 4 calves this Week—the rest of the stock as usual.
Muddy-hole Apl 8th
40 Sheep. 22 lambs—32 Cattle besides a young calf 22 Horses. Monday Charles & the women cleaning Wheat in the Barn little Will Jupiter and Gabriel Hewing & Morticing Posts—Tuesday the same except that Charles went to the fishing landing—Wednesday and thursday all hands about Fencing (except Charles). Friday little Will and one woman plowing—a little while fixing & trying my drill plow but chiefly laying off ground for Corn—Women cutting & burning Corn Stalks—Saturday the same as yesterday except that the Cart made one trip to the Mill. & that little Will was employed drilling in Oats & Nanny harrowing.
River Plantn 8th Apl
Monday 2 Men & all the women threshing Wheat—the rest of the men cutting & mauling in the Woods. Tuesday & Wednesday the same except some of the Men being employed in Morticing Posts Wednesday—Thursday & friday 5 Women were cleaning wheat in the Barn—the rest making fencing—Breechy & Bath came to the fishing landing on thursday—the rest of the men taking up straw. Friday the plows, which had been stopped all the preceding days of the week began to work again. Saturday—Spread the manure plowed twice & harrowed the Oats in the ground intended for the experiment—after which the Plows returned to listing again—& the Women to cutting stalks. Monday & Tuesday the Waggon carried Wheat to Mill Thursday Carting rails—Monday Tuesday thursday friday & Saturday two Carts carrying out Dung. 2 Calves this Week 3 lambs D[itt]o—2 Cows & 1 calf dead—& 1 cow & a working steer upon the lift.
Dogue run—8th April
Monday carrying logs over the Swamp & began to make the fence up to the Meadow—Tuesday & Wednesday raining & nothing done Thursday about the fence again wch was finished to day—stopping gullies—laying off to day—the 3 young calves

dead 2 oxen upon the lift—One small Sorrel work mare dead—the rest of the horses & sheep well. One Cow & Calf sent to the Mill for the use of the Miller.
Carpenters—8th Aprl
800 boards got—304 nailed up—13 short studs to support the rafters all for the Fish house at the ferry. 1 poplar stock sawed into 5 pieces 5 by 3 Inches—40 feet of sheep hurdles—James two days Sick—Tom Nokes with the Sein Haulers.
Ferry Plantn 8th Apl
Monday, Cæsar cutting straw & carrying Mare to Jack. The Rest of the hands fencing Corn field—Tuesday the same, in the first part the day latter part the men making baskets—the women shelling Corn (being raining)—Wednesday the same (was then still raining)—Thursday all hands fencing—Friday 3 hands listing Corn ground the rest fencing—Saturday the same. Cart employed in hauling Rails, dung, & Meal from the Mill—The Ferrymen hauling Sein when they were not transporting travellers across One Lamb yeaned—and one lost, supposed to be stolen.
River Plantation 15th Apl
Sunday 9 plows at Work—3 days 12 women cutting corn stalks. 3 days 2 men & 3 Women planting grass seeds. 2 days 2 men cutting stumps 6 days 2 Carts carrying dung—2 Cows dead.
Muddy hole—Plantn 15th Apl
Monday & Tuesday 8 people picking Corn Stalks & cutting them down. Wednesday 8 ditto sowing Carrots. Thursday 8 d[itt]o grubbing. friday & saturday doing the same. 6 days plowing & harrowing with 3 teams. 6 days Carting dung. 1 Ewe dead—the rest of the stock as usual—2 colts which were in the wheat field brought to the home house pasture.
Dogue run—15th
Monday, Tuesday & Wednesday tredding & cleaning wheat. with the women—Men that were not at plow & Cart, cleaning up Swamp & logging it—1 Jack constantly at the fishing landing—Thursday & friday Hoeing Saturday Spreading dung on ground intended for Carrots—Monday & Tuesday horses treading wheat the rest of the days plowing—Oxen carrying Wheat to Mill, Dragging the Roller, and Carting Dung 1 Mare (Hunter) dead—1 Ox very low—3 young Calves.

Ferry Plantn 15th Apl
Monday, Tuesday, & Wednesday getting grd in order & Sowing Spring wheat—the rest of the People employed in Spreading dung these 3 days. Thursday 3 plows at work listing, Cupid & the women picking up Corn Stalks; Friday 3 plows listing till dinner time, then breaking up ground for Potatoes, & drilled Corn—Cupid & the Women fencing meadow. Saturday the same—Sam & London fishing—carting dung 3 days. Stock all well.
Carpenters 15th Apl
535 Boards nailed on at the Fish House at the ferry landing, 2 doors hung there one with a lock—A stock for Posts got 16 feet long, 9 Inches sqr.—2 Stocks 11 feet long 16 inches sqr. for outer gate 80 feet of sheep hurdles putting in 4 boxes to new Charriot Wheels.
